DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 11/17/20 are acknowledged. Claims 1, 2, 4, 7, 8, 9, 12, 21-23, 25-28, 61, 62, 65-67, and 124 have been amended. Claims 6, 10, 11, 13-20, 24, 29-60, 64, and 69-123 have been canceled. Claims 1-5, 7-9, 12, 21-23, 25-28, 61-63, 65-68, and 124 are pending and under examination.
Withdrawn Rejections
The rejection of claims 1-5, 7-9, 12-14, 16-17, 19, 21-23, 25-28, 30-31, 34-37, 44, 46-47, 49, 55-56, 59, 61-68 and 124 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto.
The rejection of claims 1-5, 7-9, 12-14, 16-17, 19, 21-23, 25-28, 30-31, 34-37, 44, 46-47, 49, 55-56, 59, 61-68 and 124 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of Applicant’s amendment thereto. 
The rejection of claims 1-4, 23, 25-26, 34-36, 44, 46 and 56 under 35 U.S.C. 102(a)(1) as being anticipated by Brentjens et al. (Science Translational Medicine, 20 Mar 2013; 5(177):177ra38 ), is withdrawn in light of Applicant’s amendment thereto. 
The rejection of claims 1-4, 23, 25-26, 34-36, 44, 46 and 56 under 35 U.S.C. 102(a)(1) as being anticipated by Brentjens et al. (Science Translational Medicine, 20 Mar 2013; 5(177):177ra38 ), is withdrawn in light of Applicant’s amendment thereto.
Maintained Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, 12, 21-23, 25-28, 61-63, 65-68, and 124 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating and delaying the development of toxicity in a pediatric patient with acute lymphoblastic leukemia following treatment with anti-CD19 CAR T cells, the method comprising administering tocilizumab or dexamethasone to the subject, and wherein the toxicity is cytokine release syndrome, encephalopathy, hydrocephalus, seizure or tremor, does not reasonably provide enablement for treating, delaying, or attenuating the development of all neurotoxic symptoms following treatment a subject with any cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or 
1) Nature of the invention and 6) Breadth of the claims
The claims broadly encompass subjects that have cancer and who are administered or have been previously administered an anti-CD19 chimeric antigen receptor T cells for treating the cancer. The specification teaches that the term cancer encompasses a tumor, cancer, malignancy, neoplasm, or other proliferative disease or disorder. Such diseases include but are not limited to leukemia, lymphoma, e.g., chronic lymphocytic leukemia (CLL), acute-lymphoblastic leukemia (ALL), non-Hodgkin's lymphoma, acute myeloid leukemia, multiple myeloma, refractory follicular lymphoma, mantle cell lymphoma, indolent B cell lymphoma, B cell malignancies, cancers of the colon, lung, liver, breast, prostate, ovarian, skin, melanoma, bone, and brain cancer, ovarian cancer, epithelial cancers, renal cell carcinoma, pancreatic adenocarcinoma, Hodgkin lymphoma, cervical carcinoma, colorectal cancer, glioblastoma, neuroblastoma, Ewing sarcoma, medulloblastoma, osteosarcoma, synovial sarcoma, and/or mesothelioma. In some embodiments, the subject has acute-lymphoblastic leukemia (ALL). In some embodiments, the subject has non-Hodgkin's lymphoma.
 (5) The state of the prior art and (7) The predictability or unpredictability of the art:
The instant methods are predicated on the observation that the efficacy of adoptive cell therapy may be limited by the development of toxicity in the subject to whom such cells are administered, which toxicity in some cases can be severe. For example, in some cases, administering a dose of cells expressing a recombinant receptor, e.g. a CAR, can result in toxicity or risk thereof, such as CRS or neurotoxicity. Accordingly, the instant claims encompass administering agents that function to treat or  delay the development of toxicity following treatment with an immunotherapy and/or cell therapy.  

Lee et al. (Blood. 2014 Jul 10; 124(2): 188–195) also discuss the diagnosis and management of cytokine release syndrome. Lee et al. teach that risks associated with cancer immunotherapy can be broadly classified into autoimmune toxicity and cytokine-associated toxicity (See page 188). Lee et al. teach that autoimmune toxicity results from antigen-specific attack on host tissues when the targeted tumor associated antigen is expressed on non-malignant tissue and most commonly occurs after treatment with checkpoint inhibitors and has resulted in fatal toxicities after infusion of genetically engineered T cells targeting MAGE-A3 (See page 188). Lee et al. teach that cytokine-associated toxicity (CRS) is a non-antigen-specific toxicity that occurs as a result of high-level immune activation and the magnitude of immune activation typically required to mediate clinical benefit using modern immunotherapies exceeds levels of immune activation that occurring in more natural settings  (See page 188). Lee et al. teach that CRS has clinically been associated with therapeutic mAb infusions, most notably anti-CD3, anti-CD20, and CD28 super-agonist, TGN1412 (See page 189). Lee et al. teach that CRS has also been reported following administration of bi-specific antibodies for leukemia, infusion of haploidentical mononuclear cells to patients with refractory leukemia and 
Although both Maude et al. and Lee et al. recognize the use of both anti-IL-6R antibody tocilizumab and glucocorticosteroids for resolving sCRS following CAR T cell therapy, it should be noted that the efficacy of the agents varies from patient to patients and appears to also depend on the time of administration following the immunotherapy. For instance, Grupp et al. (Blood, 2012; 120(21)) teach that 1 ALL patient and 3 CLL patients developed CRS following infusion with CART19 cells. Grupp et al. teach that the patients developed high fever, as well as grade 3 or 4 hypotension/hypoxia. Grupp et al. teach that the ALL patient experienced the most toxicity, with grade 4 hypotension and respiratory failure and steroid therapy on day 6 resulted in no improvement. However, on day 9, etanercept and tocilizumab were administered and this resulted in resolution of fever and hypotension within 12 hours. Grupp et al. teach that the three CLL patients also received tocilizumab. While the two patients who received tocilizumab on day 9 and 10 had rapid resolution of CRS and the patient receiving tocilizumab on day 10 achieved 
Even after the filing date of the claimed invention, the management of toxicity following immunotherapy and/or cell therapy is still of great concern when using these technologies for treating malignancies. For instance, Bonifant et al. teach that to date (February 2016), the most prevalent adverse effect following infusion of CAR T cells is the onset of cytokine release syndrome (CRS) (See page 1). Bonifant et al. teach that CRS has also been seen following the infusion of therapeutic monoclonal antibodies, systemic IL-2, and the bispecific CD19-CD3 T cell antibody blinitaumomab (See page 2). Bonifant et al. teach that clinical outcome is not predicated on the development of sCRS as patients may experience an antitumor response in the absence of this toxicity (See page 2). Bonifant et al. teach that a challenge following the 
Bonifant et al. teach that the development of neurologic toxicities including confusion, delirium, expressive aphasia, obtundation, myoclonus, and seizure has been reported in patients receiving CD19-specific CAR T cells (See page 3). Bonifant et al. teach that the causative pathophysiology of these neurologic side effects is unknown, though it is plausible that elevates cytokine levels are partly responsible for the neurologic sequelae (See page 3). Bonifant et al. teach that conversely, direct CAR T-cell toxicity on the central nervous system is possible but has not been demonstrated (See page 3). Bonifant et al. teach that to date, the neurologic toxicity has been reversible in a majority of cases and it is unclear if this toxicity is restricted to CD19-specific CAR T cells or will be exhibited by the targeting of other tumor-associated antigens (See page 3). 
With regard to predicting the toxicities associated with an immunotherapies and/or cell therapy, Bonifant et al. teach that there are discrepancies when comparing mAb to CAR T-cell binding as illustrated in the case of trastuzumab (See page 4). Bonifant et al. teach that the toxicity profile of the mAb is not mirrored by the toxicity profile of HER-2/neu-specific CAR T cells (See page 4). Bonifant et al. teach that in the case of “first-in-human” antigen recognition motifs, predication of off-target recognition and subsequent toxicities is exquisitely difficult. 
Bonifant et al. teach that several methods have been proposed to ameliorate toxicity, including nonspecific immune suppression or selective depletion of modified cells through “suicide” or “elimination” genes. Bonifant et al. teach that a caveat to any suppression or elimination of the tumor-specific population would be the concurrent abrogation of any persistent antitumor surveillance (See page 4). Bonifant et al. teach that the most common toxicity following CD19-specific CAR T-cell infusion has been uncontrolled immune activation in the form of CRS. Bonifant et al. teach that the use of tocilizumab to provide IL-6R blockade has demonstrated near-immediate reversal of CRS symptomatology including fever and hypotension; however, the impact of IL-6R blockade on the neurologic sequela following CD19-specific CAR T cells is unknown. Bonifant et al. teach that immunosuppression with systemic corticosteroid can also improve the symptoms of CRS, with dexamethasone as a logical first choice agent due to its superior central nervous system penetration. Bonifant et al. teach that not surprisingly, the use of prolonged systemic corticosteroids has been shown to diminish the persistence and potentially, the efficacy of CAR T cells. Bonifant et al. teach that alternative immunosuppression with cell-specific mAbs or lymphodepleting chemotherapy (cyclophosphamide) is theoretically possible but as of yet, untested or reported (See page 4). 
Thus, the teachings of Maude et al. and Lee et al. provide guidance regarding the use of tocilizumab and glucocorticosteroids for treating the toxicity associated cytokine release syndrome following treatment with adoptive CART-19 cell therapy. Furthermore, consideration has to be given to given the general immunosuppression that may arise following the use of 
 (6) The amount of direction or guidance by the inventor; (7) The existence of working examples: 
The working examples teach that subjects with pediatric acute lymphoblastic leukemia (ALL) were administered autologous T cells expressing an anti-CD19 CAR. The specification teaches that prior to administration of the cells, patients underwent leukopheresis and were treated with a conditioning chemotherapy regimen including fludarabine and cyclophosphamide for 3 days. The specification teaches that at day 0, subjects were treated with CAR-expressing T cells. The specification teaches that as an early or preemptive treatment to prevent or ameliorate potential toxicities, subjects were administered anti-IL-6R antibody tocilizumab. The specification teaches that in subjects exhibiting hypotension, the subjects were administered the steroid dexamethasone, beginning at the time of such hypotension. The specification teaches that if applicable, the subjects were administered dexamethasone at 5-10 mg/day for two days. The specification teaches that at 63+ days, the subjects exhibited minimal residual disease-negative complete remission. The specification teaches that one of the six subjects developed hypotension and none of the subjects developed signs or symptoms of severe neurotoxicity or exhibited seizures. The specification teaches that cohorts of subjects with pediatric ALL were administered T cells expressing an anti-CD19 CAR. The specification teaches that a first cohort was administered anti-IL-6R antibody tocilizumab with or without steroid, in the event of dose limiting toxicity. The specification teaches that subjects in the second cohort were administered 
With the exception of working examples demonstrating that tocilizumab and/or dexamethasone reduce the development of toxicity (cytokine release syndrome, encephalopathy, hydrocephalus, seizure or tremor only) in a pediatric patient with acute lymphoblastic leukemia following treatment with anti-CD19 CAR T cells, the specification does not demonstrating treating or delaying the development of toxicity in a subject who has been treated with tocilizumab and/or an anti-CD19 CAR T cell therapy.  The model provided is not deemed to be predicative of providing therapeutic intervention to treat or delay toxicity in the vast genera of subjects having any cancer encompassed by the claims because the genus encompasses conditions which differ from those disclosed in etiologies, molecular mechanisms, diagnostic approaches, treatment modalities, and therapeutic endpoints. Furthermore, the recited genus encompasses conditions yet to be discovered and/or characterized; therefore, the 
Taken together, the art demonstrates that the management of the development of sCRS and neurotoxicity in subjects being treated with tocilizumab and/or an anti-CD19 CAR T cell therapy is underdeveloped. Accordingly, it follows that subjects who have cancer that can be treated with tocilizumab and/or an anti-CD19 CAR T cell therapy and that will develop toxicity that needs to be treated with the claimed agents can only be identified empirically. Furthermore, determining the subjects who can be administered a combination therapy comprising a steroid and tocilizumab and/or an anti-CD19 CAR T cell therapy to a subject for treatment of any cancer can only be identified empirically. This constitutes undue experimentation. Therefore, given the lack of guidance in the art, the lack of working examples commensurate in scope to the claimed invention and the unpredictability of immunotherapy and/or cell therapy, the specification, as filed does, not provide enablement for the method as claimed.
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to broadly treating or delaying sCRS or neurotoxicity in a subject having any cancer that can be treated with an tocilizumab and/or an anti-CD19 CAR T cell therapy, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). One of skill in the art would require guidance, in order to make or use the combination therapy for treating or delaying the development of sCRS and/or neurotoxicity in a subject having any cancer in a manner reasonable in correlation with the scope of the claims. Without proper guidance, the experimentation to is undue.
The Applicant has not provided sufficient guidance to enable one of skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the 
In view of all of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention, and thus, the claimed invention does not satisfy the requirements of 35 U.S.C. 112 first paragraph.
Applicant’s Arguments
Applicant argues that the claims have been amended to recite the sCRS and neurotoxicity, and limit the treatment to tocilizumab or dexamethasone after having previously been treated with anti-CD19 CAR T cells. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. The instant claims encompass treating or delaying the development of sCRS or neurotoxicity in a subject having any cancer comprising administering tocililzumab to a subject having previously received an anti-CD19 CAR T cell therapy. As noted in the rejection above, the working examples only demonstrate treating or delaying sCRS or neurotoxicity in a subject having pediatric ALL. There is no evidence that the claimed combination therapy will treat or delay sCRS or any neurotoxic symptoms in all cancer patients having received an anti-CD19 CAR T 
Additionally, regarding in vivo methods which rely on previously undescribed and generally unpredictable mechanisms, ''The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'' In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction'' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03).'' 
Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “[W]here there is “no indication that one skilled in [the] art would accept without question statements [as to the effects of the claimed drug products] and no evidence has been presented to demonstrate that the claimed products do have those effects,” an applicant has failed to demonstrate sufficient utility and therefore cannot establish enablement” and “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”
New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grupp et al. (N Engl J Med 2013;368:1509-18).
Grupp et al. teach a method of treating or delaying sCRS comprising administering cells transduced with anti-CD19 antibody and a T-cell signaling molecule (CTL019 chimeric antigen receptor T cells) to a subject with ALL and CLL, and administering tocilizumab (See page 1509-1510). Grupp et al. teach that the tocilizumab was administered no more than 10 days after initiation of the anti-CD19 CAR T cell therapy (See page 1510). Grupp et al. teach that the agent is administered when the subject exhibits a sign of sCRS (See pages 1510-1511). Thus, Grupp et al. anticipate the claims.
Claim Status
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646